Citation Nr: 0519392	
Decision Date: 07/18/05    Archive Date: 07/22/05

DOCKET NO.  02-20 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
 Huntington, West Virginia


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for the cause of the veteran's 
death. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Ambler T. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1955 to December 
1976.  The veteran died on June [redacted], 1998.  The appellant is 
his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 RO decision that denied 
the appellant's claim of service connection for the cause of 
the veteran's death.  

The issue on appeal has been recharacterized given the 
procedural history involved.  The RO initially denied service 
connection for the cause of the veteran's death in an August 
1998 decision; the appellant was properly informed of the 
adverse outcome and of his appellate rights; she did not, 
however, file an appeal.  Given this prior final decision, 
the Board must initially determine whether new and material 
evidence has been received to reopen the claim of service 
connection for the cause of the veteran's death.  Barnett v. 
Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996); Butler v. Brown, 
9 Vet. App. 167, 171 (1996).  

In May 2001, the appellant filed a statement, indicating that 
the veteran's cause of death was attributable to skin cancer 
which was related to Agent Orange exposure.  It is noted that 
this theory of entitlement had not been previously considered 
by the RO when it reviewed the appellant's claim in August 
1998.  This theory will be discussed following the reopening 
of the claim, when the Board reviews the claim on the merits. 

The appellant presented personal testimony at an RO hearing 
in October 2003.  A transcript of the hearing is of record.  
In June 2004, the appellant presented personal testimony at a 
videoconference Board hearing before the undersigned Acting 
Veterans Law Judge.  A transcript of the hearing is of 
record.  


FINDINGS OF FACT 

1.  By an August 1998 RO decision, service connection for the 
cause of the veteran's death was denied.  The appellant was 
notified of the adverse decision and her appellate rights and 
she did not file an appeal. 

2.  Evidence received since the August 1998 decision is not 
cumulative and is so significant that it must be considered 
in order to fairly decide the merits of the claim of service 
connection for the cause of the veteran's death. 

3.  The veteran died on June [redacted], 1998.  

4.  At the time of the veteran's death, he was service-
connected for hypertension.
 
5.  The veteran's death certificate lists squamous cell 
carcinoma as the immediate cause of death; malnutrition is 
listed as an "other condition which contributed to death" 
but did not result in the underlying cause of death.

6.  Squamous cell carcinoma and malnutrition first manifested 
many years after service, and were not caused by any incident 
of service to include claimed herbicide exposure.

7.  Hypertension did not contribute substantially or 
materially to cause the veteran's death.
 

CONCLUSIONS OF LAW

1.  Evidence received into the record since the final August 
1998 rating decision denying the claim of service connection 
for the cause of the veteran's death is new and material, and 
the claim is reopened. 38 U.S.C.A. §§ 5103, 5108, 7105 (West 
2002); 38 C.F.R. § 3.156 (2004).

2.  A disability incurred in or aggravated by service did not 
cause death, and did not contribute substantially or 
materially to the cause of death.  38 U.S.C.A. § 1310, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159, 3.312 
(2004).

 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Duties to Notify and Assist

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act (VCAA) in 
November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).  Regulations implementing the 
VCAA are set forth at 38 C.F.R.  §§ 3.102, 3.156(a), 3.159 
and 3.326 (2004).  Except as specifically noted, the new 
regulations are effective November 9, 2000.  The VCAA and its 
implementing regulations, in part, redefine the obligations 
of VA with respect to the duty to assist, and include 
enhanced duties to notify a claimant for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103.  In August 2002, the RO 
denied the appellant's claim of service connection for the 
cause of the veteran's death.  It is somewhat unclear as to 
whether the claim was reopened and denied or denied on the 
merits in the first instance.  In an August 2002 letter, the 
appellant was notified that her claim had been denied and was 
provided a copy of the August 2002 decision.  The Board 
concludes that the discussion in the August 2002 RO decision, 
statement of the case (SOC) (issued in November 2002), 
supplemental statement of the case (SSOCs) (issued in October 
2003) and numerous letters over the years (including the May 
2002 VCAA letter) informed the appellant of the information 
and evidence needed to substantiate her claim (including the 
standard to reopen the claim of service connection, as well 
as what was needed in order to establish service connection) 
and complied with VA's notification requirements.  
Specifically, the Board concludes that the RO decision, SOC, 
SSOCs, and various letters informed her why the evidence on 
file was insufficient to grant the claim; what evidence the 
record revealed; what VA was doing to develop the claim; and 
what information and evidence was needed to substantiate her 
claim.  The May 2002 VCAA letter specifically informed her of 
what she should do in support of the claim, where to send the 
evidence, and what she should do if she had questions or 
needed assistance.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  She was, for the most part, informed to submit 
everything he had with regard to her claim.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that VCAA notice, as required by 38 U.S.C.A. § 5103, 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ or RO) decision on a 
claim for VA benefits.  In the instant appeal, a VCAA letter 
was issued in May 2002 prior to the August 2002 RO decision.  
Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the appellant regarding 
what further evidence she should submit to substantiate his 
claim." Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  
Further, the appellant has been provided with every 
opportunity to submit evidence and argument in support of her 
claim.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  The RO has obtained the veteran's outstanding VA 
medical records as well as his autopsy report.  Although the 
appellant would like to have an opinion obtained regarding 
the origin of the veteran's cause of death, this is not 
warranted.  According to VA regulation, 38 C.F.R. 
§ 3.159(c)(4), a medical examination is to be provided in 
instances in which it is needed to decide the claim.  There 
is not such a need, here.  There is no evidence which 
indicates that the cause of the veteran's death may be 
associated with incidents of service other than the 
appellant's own lay assertions.  In sum, VA has fulfilled its 
duty to assist with regard to the appellant's claim.  There 
is sufficient competent medical evidence on file to decide 
the claim. 

Under the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  

As all notification has been given and all relevant available 
evidence has been obtained, the Board concludes that any 
deficiency in compliance with the VCAA has not prejudiced the 
veteran and is, thus, harmless error.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  



Factual Background

The veteran's service medical records reflect that he was 
seen for complaints of lesions on his penis in February 1960.  
The diagnosis was a chancroid of the penis. Treatment 
included medication.  In September 1967, his service medical 
records show that he complained of painful swelling at the 
base of the penis.  Folliculitis and possible sebaceous cysts 
were noted.  Cancer was not among the diagnoses.  
Examinations in March and May 1970 revealed a normal 
genitourinary system. 

In 1977, the veteran was treated for perirectal warts.  
Cancer was not indicated.  On VA examination in December 
1977, it was noted his genitourinary system was normal. 

In December 1977, the RO denied the veteran's claim of 
service connection for condyloma accuminata.  The RO granted 
service connection for hypertension. 

A death certificate reveals that the veteran died at the VA 
Medical Center on June [redacted], 1998.  The immediate cause of 
death was listed as squamous cell cancer.  Malnutrition, 
Stage IV recurrent cancer was listed as an "other 
significant condition" which contributed to death but did 
not result in the underlying cause.

By an August 1998 RO decision, service connection for the 
cause of the veteran's death was denied.  The appellant was 
properly notified of the adverse decision and did not file an 
appeal.  Evidence submitted since this decision was rendered 
is summarized below. 

VA treatment records, with dates beginning in October 1996, 
show that the veteran was treated for recurrent squamous cell 
carcinoma.  In November 1996, records show that the veteran 
was receiving radiation therapy for perianal carcinoma.  

Treatment records from a private cancer center, with dates 
beginning in November 1996, reveal that the veteran was seen 
for complaints of the buttocks and perineal area for several 
months.  The records indicated that the veteran related that 
he noticed a lesion in the perianal area about two years 
prior to the date of the visit.  The veteran was diagnosed 
with perianal cancer.  The pathology was squamous cell 
carcinoma.  

VA treatment records show that, in August 1997, the veteran 
underwent wide local excision of perineal squamous cell 
carcinoma with transverse loop colostomy.  
 
A VA medical record reveals an autopsy was performed in June 
1998, revealing squamous cell carcinoma with extensive 
involvement of perineum, scrotum, penis, and periprostatic 
soft tissue.  

In May 2003, the appellant presented personal testimony at an 
RO hearing.  The appellant testified that she believed the 
veteran's service medical records show the early symptoms of 
cancer.  She testified that the veteran had lesions in 
service; there was evidence of swelling at the base of the 
penis in 1967; and evidence of vomiting and diarrhea in the 
service medical records.  She testified that had the 
veteran's lesions, vomiting, and diarrhea been properly 
treated, the cancer would not have resulted.  

The hearing officer acknowledged the receipt of the medical 
records identified by the appellant and explained to her that 
the most helpful records for consideration of  her claim are 
records that show treatment for cancer immediately following 
separation from service, or soon thereafter.  

VA Form 646, submitted in March 2004, reiterated the 
appellant's contentions, namely that the lesions that were 
found at the base of the veteran's penis, in 1960, and 
subsequent swelling in 1967, were the beginning stages of the 
cancer that caused the veteran's death.  

In May 2004, the appellant submitted a statement in support 
of her claim.  She provided a detailed narrative of the 
veteran's treatment in service and after separation from 
service, as well as information pertaining to the ships he 
served on while in service.  She explained that while aboard 
the ships, the veteran was exposed to carcinogens.  She 
asserted that while serving aboard ship, in the United States 
Navy, the veteran did not receive proper medical care and 
follow-ups.  

In June 2004, the appellant presented personal testimony at a 
videoconference hearing before the undersigned Acting 
Veteran's Law Judge.  During the hearing, the appellant 
testified that the veteran served as a bossun's mate in the 
United States Navy.  She stated that the veteran was seen on 
board of the United States Ship (USS) Charles Berry in 
February 1960, where the medical staff aboard the ship found 
lesions on his arms and back, which she believed was the 
beginning stages of cancer.  She also maintained that 
exposure to the sunlight while aboard the ship, may have 
contributed to the beginning stages of cancer.  The appellant 
testified that she also believed that the veteran had cancer 
in 1977.  She pointed out that a physician noticed warts or 
condyloma acuminatum.  She further indicated that the 
physician did not mention the size of the warts in the 
medical report.  She claims that the medical records from the 
Huntington VA medical center VAMC show beginning stages of 
cancer as early as 1977, and possibly earlier.  Other 
testimony indicated that the veteran was not exposed to 
hazardous chemicals after service.  It was the appellant's 
belief, however, that the veteran was exposed to Agent Orange 
during service.  The appellant related that the veteran was 
not diagnosed with cancer within one year of separation from 
service; however, if the veteran was given a more thorough 
examination, the appellant believed that he would have been 
diagnosed with cancer.  

In the appellant's July 2004 statement in support of her 
claim, she again maintained that squamous cell carcinoma was 
linked to service, based on several instances occurring from 
1955 to 1996.  The appellant explained that the following 
instances contributed to the cause of the veteran's death: 
over exposure to the sun; the use of hazardous materials 
while performing his duties abroad several ships; the 
untreated symptoms of cancer; and some of the duties 
performed in areas where toxic materials were disposed of.  

New and Material Evidence

The RO initially denied the claim of entitlement to service 
connection for the cause of the veteran's death in an August 
1998 rating decision.  The RO noted that there was no 
evidence linking his cause of death to a disease or injury in 
service or to a service-connected disability.  The appellant 
did not appeal the determination.  Thus, the August 1998 
decision is final.  See 38 U.S.C.A. § 7105(c) (West 2002); 38 
C.F.R. § 3.104(a) (2004).  Therefore, new and material 
evidence is needed to reopen the claim.  See 38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2004); Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).

Pursuant to 38 C.F.R. 3.156(a), "new and material evidence" 
is evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
is not cumulative or redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  It has been emphasized that, 
while not every piece of new evidence is "material," some new 
evidence may well contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it may not eventually 
convince VA to alter its prior adverse decision.  See Hodge 
v. West, 155 Fed. 3rd 1356 (Fed. Cir. 1998).  (It is noted 
the 38 C.F.R. § 3.156 has been revised; the amended version 
is not, however, applicable to the instant claim.  The 
revised version is applicable to claims received on or after 
August 29, 2001.  In the instant case, the application to 
reopen was received in May 2001.)



Service Connection Law and Regulations

A disability may be service-connected if it results from an 
injury or disease incurred in or aggravated by military 
service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  
Certain diseases, such as malignant tumors, that manifest to 
a compensable degree within one year after service discharge, 
and in some cases that manifest to a compensable degree any 
time after service, may be presumptively service-connected 
even where the disabilities are not shown during service.  38 
U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  

A disease associated with exposure to certain herbicide 
agents listed in 38 C.F.R. § 3.309 will be considered to have 
been incurred in or aggravated by service even though there 
is no evidence of such disease during the period of service.  
38 C.F.R. § 3.307.  A veteran who, during active military, 
naval, or air service, served in the Republic of Vietnam 
during the Vietnam era is presumed to have been exposed 
during such service to certain herbicide agents (e.g., Agent 
Orange), unless there is affirmative evidence to establish 
that the veteran was not exposed to any such agent during 
that service.  If a veteran was exposed to an herbicide agent 
during active military service, the following diseases will 
be presumed to have been incurred in service if manifest to a 
compensable degree within specified periods, even if there is 
no record of such disease during service:  chloracne or other 
acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy (for purposes of this section, 
the term acute and subacute peripheral neuropathy means 
transient neuropathy that appears within weeks or months of 
exposure to an herbicide agent and resolves within two years 
of the date of onset), porphyria cutanea tarda, prostate 
cancer, respiratory cancers, soft-tissue sarcomas, and 
diabetes.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 
3.309(e).

Service connection may also be granted for disease, which is 
diagnosed after discharge from military service, when all of 
the evidence establishes that such disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 
3.312.

Analysis

The RO denied the appellant's claim in August 1998.  The RO 
considered the veteran's service medical records.  The 
veteran's service medical records show that he had a penile 
ulcer in February 1960.  The provisional diagnosis was a 
chancroid.  In September 1967, he complained of painful 
swelling at the base of the penis.  An examination revealed 
folliculitis or a possible sebaceous cyst.  Cancer was never 
diagnosed during service or within one year thereafter.  
Post-service medical records show that he was treated for 
perianal warts in the late 1970s.  Cancer was not diagnosed.

The veteran died in June 1998.  His death certificate lists 
that his immediate cause of death was squamous cell 
carcinoma; and malnutrition was listed as a condition with 
contributed to death.

Evidence that was received following the adverse decision in 
August 1998 includes the appellant's testimony at RO and 
Board hearings.  This testimony is, in part, to the effect 
that the veteran was exposed to hazardous chemicals and 
excessive sun exposure while aboard ship and developed skin 
cancer as a result.  This testimony is new in that it was not 
previously considered.  Further, it is material as it bears 
directly and substantially upon the specific matter under 
consideration, is not cumulative or redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  As new and material evidence 
has been submitted the claim is reopened. 

On the merits
 
Again, it is noted that the veteran's service medical records 
fail to reveal malignant tumors (i.e. carcinoma) of the 
perineum or any other area (1955-1976).  Malignant tumors 
were not indicated in the year after service separation.  In 
1977, the veteran was treated for perirectal warts.  Cancer 
was not indicated.  On VA examination in December 1977, it 
was noted his genitourinary system was normal. 

The veteran was first diagnosed as having squamous cell 
carcinoma (a type of malignant tumor) of the perineum in the 
1990s, well over one decade after service separation.  He 
underwent a wide local excision of perianal squamous cell 
carcinoma with transverse loop colostomy. 

The veteran died in June 1998.  His immediate cause of death 
was squamous cell carcinoma; and malnutrition was listed as a 
condition with contributed to death.

There is absolutely no medical evidence with links squamous 
cell carcinoma with a disease, injury, or incident of service 
to include Agent Orange, hazardous chemicals, or excessive 
sunlight exposure.  Even assuming Agent Orange exposure, it 
is noted that squamous cell carcinoma is not among the 
diseases that have been linked to herbicide exposure.  
38 C.F.R. § 3.309.  Further, there is no independent medical 
evidence with links squamous cell carcinoma to herbicide 
exposure or any other incident of service.

The appellant argues that the penile lesions that were 
present in service caused the cancer that eventually caused 
the veteran's death.  There is no objective medical evidence, 
however, which corroborates the appellant's lay assertion.  
Further, there is no evidence corroborating her assertion 
that penile warts and condyloma accuminata, noted in the 
1970s, were representative of cancer.

While the Board acknowledges the appellant's statements and 
contentions pertaining to the etiology of squamous cell 
carcinoma, the appellant's statements and personal testimony, 
alone, are insufficient; there must be medical evidence 
tending to show that the disability were incurred in service, 
or that the disability can be linked to service.  The 
appellant, as a layman, is not competent to give opinions 
regarding medical causation or diagnosis.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

In conclusion, absent a finding of evidence linking squamous 
cell carcinoma to service or a service-connected disability 
(including hypertension), the appellant's claim cannot be 
granted.
  



ORDER

The application to reopen the claim of service connection for 
the cause of the veteran's death is granted; to this extent, 
the claim is granted. 

Following a de novo review of the claim, it is determined 
that entitlement to service connection for the cause of the 
veteran's death to include as due to herbicide exposure in 
service is denied.  



	                        
____________________________________________
	K. Parakkal
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


